Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 1 is amended, new claims 2-11 are entered in the application. Therefore claims 1-11 are currently pending in the application and examined below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the AMV6564”, however it appears that this is a typographical error which may be appropriately corrected to “wherein the AMV564”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evnin (WO2016196230).  As previously described in the non-final office action, the current claim is directed to a method of reducing myeloid derived suppressor cells (MDSC) in a patient utilizing the peptide composition AMV564, a CD3 and CD33 binding protein, which is described as a composition comprising of SEQ ID NO: 1 from the instant application which is in fact SEQ ID NO: 138 without histidine purification tag or SEQ ID NO: 113 with histidine tag from the referenced disclosure of Evnin et al. (Diabody 16) (SCORE and Evnin 0014). With respect to claim 1, Evnin et al discloses methods of treatment of CD33+ "diseases and conditions" among which are included immune suppressive states attributed to the MDSC's (0124). The diabody is additionally described as being administered for the purposes of inhibiting or eliminating MDSC cells, for example "reducing" MDSC, which are found to highly express the CD33 antigen (0143). The disclosed diabody is shown to be capable facilitating the lysis cells of a human CD33+ leukemia cell line when co-cultured with purified human T cells (example 8, 0079). This lysis occurs as described in (0004) through activation of T cells (CD25+ and CD69+) in the presence of cell surface CD3 (T cells) and cells expressing CD33, for example AML cells or as described above .
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Evnin as applied to claim 1 above, and further in view of Slaney (Cancer Discovery, August 2018). Evnin describes all the limitations of claim 1 as described above but does not describe co-administration with a CAR-T or CTL therapy for treatment of solid tumors.  As CAR-T administrations are typically comprised of active engineered CD4+ and/or CD8+ effector cells they will be considered for the purposes of clarity to comprise CTL (cytotoxic T lymphocytes) and therefore be a form of CTL therapy (Slaney Table 1, effector cell types).  Slaney describes that CAR T cell therapy has produced good effects with certain blood cancers but results for the solid cancers is generally poor, with MDSC cells potentially producing inhibitory factors that hamper the functioning of successfully recruited (via BITEs ) or targeted (CAR T) T cells at local tumor microenvironments (Slaney p929 column2).  As Evnin describes the usefulness of AMV564 for the destruction of MDSC cells (through the direction of CTL to destroy the MDSC expressing CD33) it would be obvious to combine the AMV564 with another treatment which may directly target cells which may not particularly express the CD33 antigen for purpose of removing the inhibitory effects of MDSC therefore enhancing the cytotoxic effects of the specifically targeted CAR-T CTL. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evnin as applied to claim 1 above, and further in view of Stromnes et al. (Gut 2014;63:1769–1781).  Evnin does not . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10626190 and further in view of Evnin, Stromnes, and Slaney as described above. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 and 8 claim a protein tandem diabody which binds to human CD33 and human CD3. The sequence of the tandem diabody is claimed as potentially the sequence of 8(x). The sequences that correspond to these VH and VL domains are found to be components to the sequences of the diabody 16 (see specification table 7) which is also found to correspond to the instant claim 1 AMV564 SEQ ID NO: 1. As the patent claims an identical bispecific CD3/CD33 directed Tandem diabody it would be obvious considering the disclosure of Evnin, Slaney and Stromnes to utilize said antibody for the purposes of reducing MDSC cells and activating T cells in solid tumors, such as pancreatic cancer in the dosing regimens claimed, in conjunction with a therapy which activates T cells such as CAR-T therapy, CTL therapy or antibody therapy for the reasons cited above.  
Similarly Claim 1-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9212225 and further in view of Evnin, Stromnes, and Slaney. The SEQ ID NO: 113 of the '225 patent corresponds to tandem diabody 16 which is identical to the claimed homodimer AMV564 SEQ ID NO: 1 of the instant claim. As the patent claims an identical bispecific CD3/CD33 directed Tandem diabody it would be obvious considering the disclosure of Evnin, Slaney and Stromnes to utilize said antibody for the purposes of reducing MDSC cells and activating T cells in solid tumors, such as pancreatic cancer in the dosing regimens claimed, in conjunction with a therapy which activates T cells such as CAR-T therapy, CTL therapy or antibody therapy for the reasons cited above.

Response to Arguments
Objections to the Specification
Applicant’s correction to the specification is accepted and therefore this objection is withdrawn. 
Rejections under 35 USC § 112(b)

Rejections under 35 USC §102(a) (1)
	Applicant’s amendments to claim 1 have obviated this rejection, see above for corresponding rejection under USC §103 as outlined above.
Double Patenting
Applicant’s arguments with respect to Double Patenting with respect to application 16755426, and patents 10738118, 9803029 have been considered and in light of current claim amendments these rejections have been withdrawn, 
Applicant’s arguments with respect to Double Patenting and patents 10626190 and 9212225 have been considered but are not convincing, therefore the previous rejections, and further in view of Evnin have been modified and maintained as described above. 
Conclusion
Summary: No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644